PER CURIAM.
The petitioners seek a writ of certiorari, asking this court to review an order of the Judge of Compensation Claims which granted the claimant’s request for appointment of an expert medical advisor in her workers’ compensation case. Petitioners have not identified any injury flowing from this order which cannot be remedied on appeal from a final order. Accordingly, the petition for writ of certiorari is denied.
PETITION FOR WRIT OF CERTIO-RARI DENIED.
BARFIELD, BROWNING and THOMAS, JJ., concur.